Citation Nr: 1813267	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  11-18 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left upper extremity.  

2.  Entitlement to service connection for radiculopathy of the right upper extremity.  

3.  Entitlement to service connection for radiculopathy of the left lower extremity.  

4.  Entitlement to service connection for radiculopathy of the right lower extremity.  

5.  Entitlement to an initial disability rating in excess of 30 percent as of December 1, 2008, and prior to June 11, 2015; in excess of 30 percent as of December 1, 2015, and prior to January 23, 2017; in excess of 40 percent as of January 23, 2017, and prior to March 23, 2017; and in excess of 40 percent as of July 1, 2017, for degenerative disc disease of the cervical spine (neck disability). 

6.  Entitlement to an initial disability rating in excess of 20 percent prior to July 20, 2013, and in excess of 40 percent thereafter, for residuals of a lumbar spine injury with thoracic degenerative disc disease and arthritis (back disability).  

7.  Entitlement to an initial disability rating in excess of 30 percent for migraines.  

8.  Entitlement to special monthly compensation (SMC) based on loss of use of the lower left extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to April 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2017, the Veteran, in Columbus, Ohio, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

The Veteran's neck disability was initially assigned a temporary 100 percent rating as of August 21, 2008, and prior to September 1, 2008, and a 20 percent rating thereafter.  A June 2011 statement of the case (SOC) extended the temporary 100 percent rating to November 30, 2008, and assigned a 30 percent rating effective December 1, 2008.  An August 2016 rating decision assigned a temporary 100 percent rating from June 11, 2015, to November 30, 2015, and resumed the 30 percent rating as of December 1, 2015.  An April 2017 rating decision assigned a 40 percent rating effective January 23, 2017.  A June 2017 rating decision assigned a temporary 100 percent rating from March 23, 2017, to June 30, 2017, and resumed the 40 percent rating as of July 1, 2017.  

The Veteran's back disability was initially assigned a 10 percent rating effective August 21, 2008.  A June 2011 SOC increased the initial rating from 10 percent to 20 percent, effective August 21, 2008.  A November 2016 rating decision assigned a 40 percent rating effective July 20, 2013.  

Although increased ratings were granted for the neck and back disabilities, the issues remained in appellate status, as the maximum schedular ratings have not been assigned for the entire periods of appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issue of SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether radiculopathy of the left upper extremity is related to the Veteran's service-connected neck disability.  

2.  The competent and probative evidence is at least in equipoise as to whether radiculopathy of the right upper extremity is related to the Veteran's service-connected neck disability.  

3.  The competent and probative evidence is at least in equipoise as to whether radiculopathy of the left lower extremity is related to the Veteran's service-connected back disability.  

4.  The competent and probative evidence is at least in equipoise as to whether radiculopathy of the right lower extremity is related to the Veteran's service-connected back disability.  

5.  The weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire cervical spine as of December 1, 2008, and prior to June 11, 2015.  

6.  The weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire cervical spine as of December 1, 2015, and prior to January 23, 2017.  

7.  The weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire spine as of January 23, 2017, and prior to 
March 23, 2017.  

8.  The weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire spine as of July 1, 2017.  

9.  The competent and probative evidence is at least in equipoise as to whether forward flexion of the thoracolumbar spine was limited to 30 degrees or less prior to July 20, 2013.  

10.  The weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire thoracolumbar spine as of July 20, 2013.  

11.  The competent and probative evidence is at least in equipoise as to whether the Veteran has very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability for the entire period on appeal.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for radiculopathy of the left upper extremity have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for radiculopathy of the right upper extremity have been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  

3.  The criteria for entitlement to service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  

4.  The criteria for entitlement to service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  

5.  The criteria for an initial disability rating in excess of 30 percent for a neck disability as of December 1, 2008, and prior to June 11, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5243 (2017).  

6.  The criteria for an initial disability rating in excess of 30 percent for a neck disability as of December 1, 2015, and prior to January 23, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
DC 5243.

7.  The criteria for an initial disability rating in excess of 40 percent for a neck disability as of January 23, 2017, and prior to March 23, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5243.  

8.  The criteria for an initial disability rating in excess of 40 percent for a neck disability as of July 1, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5243.

9.  The criteria for an initial disability rating of 40 percent, but no higher, for a back disability prior to July 20, 2013, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5237, 5242, 5243.

10.  The criteria for an initial disability rating in excess of 40 percent for a back disability as of July 20, 2013, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5237, 5242, 5243. 

11.  The criteria for an initial disability rating of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent letters to the Veteran in August 2008 and August 2011, prior to adjudication of his claims.  

As to the claims of service connection for the bilateral upper and lower extremities, as those issues are being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

No further notice is required regarding the downstream issues of higher initial ratings for a neck disability, a back disability, and migraines, as they stem from the grants of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of his claims, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in April 2010, May 2011, July 2013, October 2015, and February 2017.  The Veteran alleges multiple inadequacies regarding the VA examinations.  The Board notes that it is granting the highest schedular rating for migraines and an increased rating for the back based on range of motion measurements provided by a private clinician.  As discussed in more detail below, ankylosis must be demonstrated to warrant higher ratings for the neck and back.  Even relying solely on the range of motion measurements by the Veteran's private chiropractor, the weight of the competent and probative evidence is against finding ankylosis of the cervical or thoracolumbar spine prior to February 2017.  Accordingly, the Board finds that the Veteran is not prejudiced by the claimed inadequacies in the VA examinations.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection radiculopathy of the bilateral upper and lower extremities have been met.  

The competent and probative evidence is at least in equipoise as to whether the Veteran has radiculopathy of the bilateral upper and lower extremities.  In October 2013, VA received a letter dated September 2013 from Dr. A.K., a private orthopedic surgeon, who stated that the Veteran has bilateral radiculopathy of the upper and lower extremities.  10/15/2013, Medical-Non-Government.  VA examinations in February 2017 note symptoms of cervical and lumbar radiculopathy in the bilateral upper and lower extremities, respectively.  02/10/2017, C&P Exam.  A July 2013 VA examiner acknowledged July 2004 diagnoses of radicular and lumbar radiculopathy, but found that they had since resolved without residuals.  08/07/2013, VA Examination.  The Board acknowledges the May 2011, July 2013, and October 2015 VA examiners' opinions that there is no objective evidence of cervical or lumbar radiculopathy, but assigns more probative weight to the opinion of the Veteran's treating orthopedic surgeon than those of the VA examiners (who are a doctor specializing in occupational medicine, a physician's assistant, and an obstetrician-gynecologist, respectively).  05/23/2011, VA Examination; 08/07/2013, VA Examination; 10/16/2015, VA Examination.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran has radiculopathy of the bilateral upper and lower extremities.  

The Board finds that the competent and probative evidence is at least in equipoise as to whether radiculopathy of the bilateral upper and lower extremities is related to the Veteran's service-connected neck and back disabilities.  In letters from Dr. A.K. dated September 2013 and November 2015, he opines that the Veteran's cervical radiculopathy of the bilateral upper extremities and lumbar radiculopathy of the bilateral lower extremities are due to severe stenosis of the cervical and lumbar spines, respectively.  He notes that there is no other etiology.  10/15/2013, Medical-Non-Government; 12/08/2015, Third Party Correspondence.  In February 2017, a VA examiner stated that cervical radiculopathy is impacting the C5/C6 and C7 nerve roots bilaterally, and that lumbar radiculopathy is impacting the L4/L5/S1/S2/S3 nerve roots bilaterally.  02/10/2017, C&P Exam.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether radiculopathy of the bilateral upper and lower extremities is related to the Veteran's service-connected neck and back disabilities.  

III.  Increased Ratings  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

A.  Neck

The Veteran's neck disability was initially assigned a temporary 100 percent rating as of August 21, 2008, and prior to September 1, 2008, and a 20 percent rating thereafter, evaluated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  A June 2011 SOC extended the temporary 100 percent rating to November 30, 2008, and assigned a 30 percent rating effective December 1, 2008.  An August 2016 rating decision assigned a temporary 100 percent rating from June 11, 2015, to November 30, 2015, and resumed the 30 percent rating as of December 1, 2015.  An April 2017 rating decision assigned a 40 percent rating effective January 23, 2017.  A June 2017 rating decision assigned a temporary 100 percent rating from March 23, 2017, to June 30, 2017, and resumed the 40 percent rating as of July 1, 2017.  The Veteran contends that he is entitled to higher ratings for all periods on appeal other than those when a temporary 100 percent rating was assigned based on the need for convalescence.  

The diagnostic codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); and 5243 IVDS.

Diagnostic Codes 5235 through 5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, General Rating Formula.  

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 30 percent disability rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine; a 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine; and a 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  
See 38 C.F.R. § 4.71a, General Rating Formula.  

Note (4) instructs that each range of motion measurement should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017). 

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 
10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The Veteran has asserted that his periods of convalescence following spinal procedures constitute "incapacitating episodes" for the purposes of evaluating IVDS.  However, periods of bed rest or recuperation from surgery or other procedures that occur during a period for which the Veteran is in receipt of a temporary 100 percent rating based on the need for convalescence do not constitute incapacitating episodes for evaluation purposes under Diagnostic Code 5243, as that would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5243, Note (1); Esteban, 6 Vet. App. at 262.  

1.  As of December 1, 2008, and prior to June 11, 2015, and as of December 1, 2015, and prior to January 23, 2017

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 30 percent for a neck disability as of December 1, 2008, and prior to June 11, 2015, and as of December 1, 2015, and prior to January 23, 2017, is not warranted.  

To warrant a rating in excess of 30 percent, the evidence is to demonstrate or nearly approximate unfavorable ankylosis of the entire cervical spine, or incapacitating episodes of IVDS having a total duration of at least four weeks in the past 12 months.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes.

In April 2010, a VA examiner found forward flexion to 25 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees, with no ankylosis.  The examiner noted use of a goniometer, which the Veteran disputes.  The examiner found additional limitation due to pain during flare-ups and after repeated use over time.  The Veteran reported 8 to 10 flare-ups per month, resulting in increased pain and averaging 30 to 40 minutes in duration.  He further  reported functional limitations such as an inability to carry objects weighing more than 10 pounds, walk long distances, or look up.  04/01/2010, VA Examination.  

A May 2010 treatment record indicates forward flexion to nine degrees, extension to 31 degrees, left lateral flexion to eight degrees, right lateral flexion to nine degrees, left lateral rotation to nine degrees, and right lateral rotation to 14 degrees.  08/11/2010, Medical-Government.  

In May 2011, a VA examiner found forward flexion to 17 degrees, extension to 31 degrees, left lateral flexion to 15 degrees, right lateral flexion to 17 degrees, left lateral rotation to 18 degrees, and right lateral rotation to 19 degrees, without ankylosis.  The examiner noted use of a goniometer, which the Veteran disputes.  The Veteran reported daily flare-ups with severe pain lasting about two hours.  The examiner noted that the Veteran cannot lift objects weighing more than 30 pounds, cannot walk one-quarter of a mile, cannot drive for prolonged periods, and cannot reach overhead, but indicated that the neck disability does not interfere with activities of daily living (ADLs).  05/23/2011, VA Examination; 05/27/2011, CAPRI.  

An August 2011 treatment record indicates forward flexion to seven degrees, extension to 35 degrees, left lateral flexion to 17 degrees, right lateral flexion to zero degrees, left lateral rotation to 22 degrees, and right lateral rotation to 10 degrees.  09/07/2011, Medical-Non-Government.  A November 2011 treatment record indicates forward flexion to 12 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, right lateral flexion to five degrees, left lateral rotation to 16 degrees, and right lateral rotation to 11 degrees.  01/01/1996, Medical-Non-Government.  

In July 2013, a VA examiner found forward flexion to 10 degrees, extension to five degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees, with objective evidence of pain starting at the same respective degrees of limitation of motion, and no additional limitation in range of motion after three repetitions.  The examiner acknowledged that pain can significantly limit functional ability during flare-ups and after repeated use over time.  Functional impairment was noted as less movement than normal, pain on movement, and decreased range of motion due to stiffness and pain.  The report indicated normal muscle strength testing and reflex examinations.  08/07/2013, VA Examination.  

Based on the competent and probative medical and lay evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's neck disability based on limitation of motion, as the weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire cervical spine as of December 1, 2008, and prior to June 11, 2015, and as of December 1, 2015, and prior to January 23, 2017.  See 38 C.F.R. § 4.71a, General Rating Formula.  Although the July 2013 VA examination and the May 2010, August 2011, and November 2011 treatment records did not specifically find an absence of ankylosis, such a finding may be logically inferred, as the clinicians did not determine all spinal segments to be fixed in a neutral position (zero degrees).  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that an examination report "must be read as a whole").  Moreover, the evidence does not demonstrate one or more of the following symptoms due to ankylosis of the cervical spine:  restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  The Board notes that although the Veteran is competent to report symptoms such as painful movement, he is not competent to provide a diagnosis of unfavorable ankylosis.  See 04/27/2011, Correspondence; Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran is also not entitled to a higher rating based on incapacitating episodes of IVDS, as the weight of the competent and probative evidence is against finding episodes of IVDS requiring bed rest prescribed by a physician totaling four weeks or more during any 12-month period.  The April 2010 VA examination indicated no incapacitating episodes of IVDS in the past 12 months, and the record does not otherwise contain evidence of prescribed bed rest due to IVDS.  04/01/2010, VA Examination.  In August 2010, VA received correspondence from the Veteran, in which he states that he has eight incapacitating episodes per year lasting 6 to 10 days.  08/09/2010, Correspondence.  A letter from the Veteran's treating physician dated July 2010 states that the Veteran has had several episodes over the past several years resulting in the need for epidural steroid injections and rest, but has not required written documentation of the need for rest since he was self-employed.  08/09/2010, Medical-Non-Government.  The Board finds that the lack of evidence of prescribed bed rest should not automatically preclude a finding of incapacitating episodes where, such as here, such documentation would be unnecessary for a self-employed individual.  However, a finding of incapacitating episodes due to IVDS also requires treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  In other words, self-prescribed bed rest, whether or not the Veteran is self-employed, does not qualify as an incapacitating episode under Diagnostic Code 5243.  The July 2010 letter from the Veteran's physician does not indicate the frequency or duration of incapacitating episodes requiring bed rest during the period on appeal.  As previously noted, periods of recovery requiring bed rest occurring while the Veteran is in receipt of a temporary 100 percent rating based on the need for convalescence do not constitute incapacitating episodes for evaluation purposes under Diagnostic Code 5243.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding incapacitating episodes of IVDS totaling four weeks or more during any 12-month period.  See 38 C.F.R. § 4.71a, DC 5243.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his neck disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

2.  As of January 23, 2017, and prior to March 23, 2017, and as of July 1, 2017

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 40 percent for a neck disability as of January 23, 2017, and prior to March 23, 2017, and as of July 1, 2017, is not warranted.  

To warrant a rating in excess of 40 percent for a cervical spine disability, the evidence is to demonstrate or nearly approximate unfavorable ankylosis of the entire (cervical and thoracolumbar) spine, or incapacitating episodes of IVDS having a total duration of at least six weeks in the past 12 months.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes.

For the reasons discussed in Section III(B) below, the Board finds that the weight of the competent and probative evidence is against finding unfavorable ankylosis of the thoracolumbar spine during the period on appeal.  Accordingly, a rating in excess of 40 percent for a neck disability based on limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula.  

The Veteran is not entitled to a higher rating based on incapacitating episodes of IVDS, as the weight of the competent and probative evidence is against finding incapacitating episodes of IVDS totaling six weeks or more during the prior 12 months.  See 38 C.F.R. § 4.71a, DC 5243.  A February 2017 VA examination indicates no incapacitating episodes of IVDS, and there is no evidence of prescribed bed rest due to IVDS in the Veteran's treatment records during the relevant periods on appeal.  02/10/2017, C&P Exam.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his neck disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

B.  Back

The Veteran's back disability was initially assigned a 10 percent rating effective August 21, 2008.  A June 2011 SOC increased the initial rating from 10 percent to 20 percent effective August 21, 2008, evaluated under Diagnostic Code 5237.  An August 2013 rating decision granted service connection for thoracic degenerative disc disease and arthritis, combined it with the previously service-connected back disability, and reassigned the back disability under Diagnostic Codes 5242-5237, while continuing the 20 percent rating previously assigned.  A November 2016 rating decision reassigned the back disability under Diagnostic Code 5243, and assigned a 40 percent rating effective July 20, 2013.  

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 40 percent, but no higher, for a back disability is warranted for the entire period on appeal.  

In April 2010, a VA examiner found forward flexion to 90 degrees (with objective evidence of pain at 85 degrees), extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, with no ankylosis.  The examiner noted use of a goniometer, which the Veteran disputes.  The examiner found additional limitation due to pain during flare-ups and after repeated use over time.  The Veteran reported flare-ups once per week, resulting in increased pain and averaging 8 to 10 hours in duration.  The Veteran reported functional limitations such as limitation in mobility, but that he was able to perform all ADLs.  04/01/2010, VA Examination.  

A May 2010 treatment record indicates forward flexion to 24 degrees, extension to six degrees, left lateral flexion to nine degrees, and right lateral flexion to eight degrees.  No measurements were provided for left lateral rotation or right lateral rotation.  08/11/2010, Medical-Government.  

An August 2010 treatment record indicates forward flexion to 40 degrees, extension to zero degrees, and right and left lateral bending to five degrees.  07/06/2013, CAPRI.  

In May 2011, a VA examiner found forward flexion to 48 degrees, extension to 17 degrees, left lateral flexion to 22 degrees, right lateral flexion to 21 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 18 degrees, without ankylosis.  The examiner noted use of a goniometer, which the Veteran disputes.  The Veteran reported daily flare-ups with severe pain lasting about two hours.  The examiner noted that the Veteran cannot lift objects weighing more than 30 pounds, cannot walk one-quarter of a mile, cannot drive for prolonged periods, and cannot reach overhead, but that the back disability does not interfere with ADLs.  05/23/2011, VA Examination; 05/27/2011, CAPRI.  

An August 2011 treatment record indicates forward flexion to 19 degrees, extension to three degrees, left lateral flexion to 10 degrees, and right lateral flexion to five degrees.  No measurements were provided for left lateral rotation or right lateral rotation.  09/07/2011, Medical-Non-Government.  A November 2011 treatment record indicates forward flexion to 21 degrees, extension to two degrees, left lateral flexion to nine degrees, and right lateral flexion to 14 degrees.  No measurements were provided for left lateral rotation or right lateral rotation.  01/01/1996, Medical-Non-Government.  

In July 2013, a VA examiner found forward flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees, with no objective evidence of pain and no additional limitation in range of motion after three repetitions.  The examiner acknowledged that pain can significantly limit functional ability during flare-ups and after repeated use over time.  Functional impairment was noted as less movement than normal.  The report indicated normal muscle strength testing slightly decreased reflexes of the ankles.  08/07/2013, VA Examination.  

In October 2015, a VA examiner found forward flexion to 20 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees, with no ankylosis.  The examiner found no additional loss of function or range of motion after three repetitions, normal muscle strength, normal ankle reflexes, and knees were hyperactive without clonus.  The Veteran reported experiencing severe back pain.  10/16/2015, VA Examination.  

In February 2017, a VA examiner found forward flexion to 50 degrees, extension to 10 degrees, left lateral flexion to 14 degrees, right lateral flexion to 10 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  Despite not finding any spinal segment to be fixed in location, the examiner found favorable ankylosis of the lumbar spine without providing a rationale in support of that diagnosis.  02/10/2017, C&P Exam.  

The Board finds that the competent and probative evidence is at least in equipoise as to whether forward flexion of the thoracolumbar spine was limited to 30 degrees or less prior to July 20, 2013.  See 08/11/2010, Medical-Government; 09/07/2011, Medical-Non-Government; 01/01/1996, Medical-Non-Government.  Accordingly, an initial disability rating of 40 percent is warranted for a back disability prior to July 20, 2013.  See 38 C.F.R. § 4.71a, General Rating Formula.  

Based on the competent and probative medical and lay evidence, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's back disability based on limitation of motion, as the weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire thoracolumbar spine during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula.  Although the July 2013 VA examination and the May 2010, August 2011, and November 2011 treatment records did not specifically find no ankylosis, such a finding may be logically inferred, as the clinicians did not determine all spinal segments to be fixed in a neutral position (zero degrees).  See Bastien, 599 F.3d at 1306; see also Monzingo, 26 Vet. App. at 106.  Moreover, the evidence does not demonstrate one or more of the following symptoms due to ankylosis of the entire thoracolumbar spine:  restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  The Board notes that although the Veteran is competent to report symptoms such as painful movement, he is not competent to provide a diagnosis of unfavorable ankylosis.  See 04/27/2011, Correspondence; Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

For the reasons set forth in more detail in Section III(A) above, the Veteran is not entitled to a higher rating based on incapacitating episodes of IVDS, as the weight of the competent and probative evidence is against finding incapacitating episodes of IVDS totaling six weeks or more in any 12-month period during the period on appeal.  See 38 C.F.R. § 4.71a, DC 5243.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his back disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

To the extent that the Veteran claims urinary dysfunction, bowel dysfunction, or renal disease as secondary to or symptoms of his neck and/or back disabilities, those claims were denied by the AOJ and the Veteran did not appeal those decisions.  Accordingly, those decisions are final and the Board will not consider those symptoms in evaluating the neck and back disabilities on appeal.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

C.  Migraines

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his migraine disorder, evaluated under Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The term "productive of severe economic inadaptability" is also not defined in veterans' law.  However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of?" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").  

After reviewing the relevant medical and lay evidence and applying the above legal criteria, the Board finds that an initial rating of 50 percent, but no higher, is warranted for migraine headaches.  

March 2011 and July 2011 treatment notes reflect the Veteran's reports of experiencing two to three migraines per month, during which he is unable to drive or work.  05/05/2011, CAPRI; 07/28/2011, Medical-Non-Government.  In May 2012 the Veteran reported three to four migraines per month, and in March 2013 reported migraines every 10 days and lasting 24 hours.  07/06/2013, CAPRI.  

A July 2013 VA examination indicates prostrating migraine attacks occurring once per month with a typical duration of one to two days.  08/07/2013, VA Examination.  In October 2013, the Veteran refuted the findings of the July 2013 VA examination, and reported experiencing three or more migraines per month.  10/16/2013, NOD.  In April 2015, the Veteran reported one to two migraines per week.  An October 2015 VA examiner indicated characteristic prostrating migraine attacks occurring once per month on average.  10/21/2015, C&P Exam.  In February 2017, a VA examiner indicated characteristic prostrating migraine attacks occurring once per month on average, but found that the Veteran experiences very frequent prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  02/10/2017, C&P Exam.  In July 2017, the Veteran testified that he experiences at least two prostrating migraine headaches per week.  07/06/2017, Hearing Transcript.  

Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran experiences very frequent prostrating and prolonged attacks of migraines productive of severe economic inadaptability during the entire period on appeal, thus warranting a 50 percent rating.  See 38 C.F.R. § 4.124a, DC 8100.  The Board notes that the July 2013 and October 2015 VA examinations were not in-person examinations.  Additionally, the Veteran promptly refuted the finding of one migraine per month contained in those examinations.  


ORDER

Service connection for radiculopathy of the left upper extremity is granted.  

Service connection for radiculopathy of the right upper extremity is granted.  

Service connection for radiculopathy of the left lower extremity is granted.  

Service connection for radiculopathy of the right lower extremity is granted.  

An initial disability rating in excess of 30 percent for a neck disability as of December 1, 2008, and prior to June 11, 2015, is denied.  

An initial disability rating in excess of 30 percent for a neck disability as of December 1, 2015, and prior to January 23, 2017, is denied.  

An initial disability rating in excess of 40 percent for a neck disability as of January 23, 2017, and prior to March 23, 2017, is denied.  

An initial disability rating in excess of 40 percent for a neck disability as of July 1, 2017, is denied.  

An initial disability rating of 40 percent, but no higher, for a back disability prior to July 20, 2013, is granted.  

An initial disability rating in excess of 40 percent for a back disability as of July 20, 2013, is denied.  

An initial disability rating of 50 percent, but no higher, for migraine headaches is granted.  


REMAND

The Veteran claims entitlement to SMC based on loss of use of the lower left extremity.  Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  For example, complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2).  

The record demonstrates left footdrop, as well as competent and probative evidence that left footdrop is due to the Veteran's service-connected neck and/or back disabilities.  Left footdrop is stated to result in constant tripping, difficulty walking, and difficulty getting up from a seated position.  It is unclear whether the left footdrop is so severe that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  Accordingly, the AOJ should afford the Veteran a VA examination to determine the nature and severity of his left footdrop.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the current nature and severity of his left footdrop.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  As to the left lower extremity, is it at least as likely as not (50 percent or greater probability) that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance?  The determination should be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  

b.  Is footdrop of the left foot accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the external popliteal nerve (common peroneal)?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


